DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 10/01/2020, Applicants amended claims 1, 3-7, 9, 11 and 15-18, and cancelled claim 20 in the response filed 12/23/2020.
Claim(s) 1-19 are pending examination.
Response to Arguments
Applicants’ amendments to the title has overcome the previous Specification objection, as set forth in page 2 of the 10/01/2020 OA.
Applicants’ amendments to claims 11, 12, 16 and 20 has overcome the previous 35 USC § 112 claim rejections, as set forth in page 3 of the 10/01/2020 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a plurality of light emitting diodes (LEDs); a thin film transistor (TFT) substrate comprising a-first connection pads, wherein the plurality of LEDs are disposed in a first region of an upper surface of the TFT substrate, the first connection pads disposed on the upper surface of the TFT substrate, and the first connection pads are  electrically connected to the plurality of LEDs; a transparent plate disposed on the TFT substrate, wherein the transparent plate comprises second connection pads, the second connection pads are disposed on a lower surface of the transparent plate and are electrically connected to the first connection pads, and the lower surface of the transparent plate faces the upper surface of the TFT substrate; and a driver electrically connected to the second connection pads  and disposed in an outer edge region of the transparent plate.
Claims 2-9 are allowed, because they depend from the allowed claim 1.  
Independent claim 10 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 190, a plurality of display modules; a transparent plate disposed on the plurality of display modules and electrically connected to the plurality of display modules; and a housing configured to fix the plurality of display modules and the transparent plate to each other, wherein each of the plurality of display modules includes a thin film transistor (TFT) substrate, a plurality of LEDs disposed in a predetermined region of an upper surface of the TFT substrate, and a first connection pad disposed on the upper surface of the TFT substrate and electrically connected to the plurality of LEDs, the transparent plate includes a second connection pad disposed on a lower surface of the transparent plate and electrically connected to the first connection pad, the lower surface of the transparent plate faces the upper surface of the TFT substrate, and the display apparatus further comprises a driver electrically connected to the second connection pad, the driver being disposed in an outer region of the transparent plate, and configured to drive the plurality of LEDs.
Claims 11-15 are allowed, because they depend from the allowed claim 10.  
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, a plurality of micro-light emitting diodes (LEDs); a thin film transistor (TFT) substrate, wherein the plurality of micro-LEDs are disposed on an upper surface of the TFT substrate; a transparent plate disposed on the TFT substrate, wherein a  lower surface of the transparent plate faces the upper surface of the TFT substrate; and a first driver and a second driver, wherein the first and second drivers are electrically connected to the plurality of micro-LEDs through first and second connection pads, respectively, and first and second connection wirings, respectively, the first and second drivers are disposed in an outer region of the transparent plate adjacent to a thin film transistor (TFT), and the first and second connection wirings intersect.
Claims 17-19 are allowed, because they depend from the allowed claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kim et al., US Patent No. 10,373,985, teaches a display device using micro light emitting diodes.
	b. Higginson et al., PG Pub 2014/0027709, teaches a method and structure for receiving a micro device on a receiving substrate.
	c. Kwon et al., US Patent No. 10,446,724, teaches a display apparatus including a light-emitting diode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895